Citation Nr: 1314080	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  12-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO.

In November 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

While the Veteran was previously represented by Disabled American Veterans, in June 2012, he submitted an appointment naming The American Legion as his accredited representative.  The Board recognizes this change in representation.  

To the extent that the Veteran's representative has not submitted an informal hearing presentation, such absence is considered harmless error, as this decision represents a full grant of the appeal decided herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. at 5 (2009).

In this case, the evidence reveals that the Veteran has been diagnosed as having several psychiatric disorders throughout the course of the appeal.  Since the Veteran is not expected to know his exact diagnosis in the context of raising a claim of service connection, the Board has expanded the claim, as noted above.

The reopened claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied the claim of service connection for any psychiatric disorder, including PTSD, on the basis that new and material evidence had not been submitted to reopen the previously denied claim.

2.  The claim of service connection for PTSD was last denied in a December 2006 rating decision of the RO that reopened the previously denied claim and then denied it on the merits. 

3.  The evidence received since the September 2000 and December 2006 rating decisions is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, the Board reopens the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD.  In light of the favorable disposition, the Board finds that further discussion as to VCAA is not required at this time.


II.  New and Material Evidence

The Veteran seeks service connection for a number of acquired psychiatric disorders.  His current diagnoses are numerous and include PTSD. 

A claim for service connection for any psychiatric disorder, on the basis of no new and material evidence, was previously considered and denied by the RO in a September 2000 rating decision.  The Veteran was notified of the decision and did not initiate an appeal.  38 C.F.R. § 20.1104. 

A claim for service connection for PTSD, on the basis of no new and material evidence, was previously considered and denied by the RO in a December 2006 rating decision.  The Veteran was notified of the decision and did not initiate an appeal.  38 C.F.R. § 20.1104.

As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In this regard, although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Barnett, 83 F.3d at 1383.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. 

Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the denial of the Veteran's claims in September 2000 and December 2006, new records dated during the Veteran's period of active service have been added to the record, which show that he was hospitalized and psychiatrically evaluated in June 1977.  This is evidence that had not been associated with the claims file and certainly relates to the claims of service connection for any psychiatric disorder.  Furthermore, a January 2010 VA outpatient treatment record contains a diagnosis of PTSD secondary to military sexual trauma.

The evidence submitted subsequent to the September 2000 and December 2006 rating decisions is new, in that it was not previously of record.  The newly received evidence is also material.  The claims have been previously denied on the basis that there was no psychiatric disability noted in service and no relationship between a current psychiatric disability and service. 

As noted, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The newly added evidence speaks directly to an element which was not of record, mainly the presence of psychiatric treatment and evaluation during service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Presumed credible, the additional evidence received since the September 2000 and December 2006 rating decisions relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, the appeal to this extent is allowed subject to the further action as discussed hereinbelow.


REMAND

Having reopened the claim for benefits, the Board is of the opinion that further development is necessary.  Specifically, a VA examination should be obtained.

The Board notes that, under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.

There is evidence of record suggesting that the Veteran has a psychiatric disability related to service, to include a January 2010 diagnosis of PTSD secondary to military sexual trauma and a February 2010 opinion that the Veteran has PTSD and schizoaffective disorder that is due to military sexual trauma in service.  

The Veteran's physician noted that the lack of supportive evidence of the Veteran's in-service stressor was due to the shame of the event and his wish to bury the experience.

While this evidence suggests a relationship between the Veteran's service and his currently diagnosed PTSD, neither opinion takes into account his reports of childhood and preservice trauma.  

In addition, with regard to his disabilities other than PTSD, the newly added service records need to be considered when determining whether the Veteran has a currently diagnosed acquired psychiatric disorder that was incurred in or aggravated by service.

The November 2006 VA examination report is inadequate because the Veteran has demonstrated additional disabilities since that time, and the new evidence added to the claims file renders the previous opinion inaccurate.

Additionally, the record reflects that the Veteran has been treated at VA facilities.  On remand, updated VA treatment records should be obtained and associated with the record.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate action to ask the Veteran to identify all sources of treatment for his claimed psychiatric disorders and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Copies of updated treatment records from the VA Health Care System June 2012 until the present should also be requested and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The RO should review the claims file and ensure the above development action has been conducted and completed and then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disabilities. 

The following considerations will govern the opinion:

a) The claims folder must be made available to the examiner for review. 

b) The examiner is asked specifically to review the in-service psychiatric evaluation dated in June 1977 as well as the post-service records, particularly those that contain a diagnosis of PTSD due to military sexual trauma.

The examiner is also asked to review the Veteran's reports that his symptoms began during childhood and that he was subject to physical and sexual trauma prior to service.

c) The examiner should take a detailed history from the Veteran. 

d) The examiner should provide diagnoses for the Veteran's psychiatric disability.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's psychiatric disability preexisted his entry into active service?

ii) If it is found as medically undebatable that the psychiatric disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If the psychiatric disability is not found to have so preexisted service, did it have its onset during active military service or (in the case of a psychosis) manifest within one year of separation from service? 

e) Specific to a diagnosis of PTSD, the examiner is asked to review the Veteran's service personnel and medical records, to include evidence that he was disciplined during service and used or abused alcohol or drugs during service.

In the event that PTSD is diagnosed, the examiner is asked to provide an opinion as to whether the evidence of record indicates that a personal assault occurred during service.

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state and explain why that is the case.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


